COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:     Andrew Whallon v. Candlelight Trails 1 Association, Inc.

Appellate case number:   01-18-00493-CV

Trial court case number: 2008-51588A

Trial court:             270th District Court of Harris County

Date motion filed:       November 14, 2018

Party filing motion:     Appellant


      It is ordered that the motion for rehearing is granted. We withdraw our opinion and
judgment dated October 30, 2018 and reinstate this case on the Court’s active docket.


Judge’s signature: ___/s/ Sherry Radack_____
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Brown and Caughey.


Date: ___December 4, 2018___